Citation Nr: 0702878	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-20 833	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension. 

2. Whether new and material evidence has been presented to 
reopen the claims of service connection for tinnitus.





ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern



INTRODUCTION

The appellant, who is the veteran, served on active duty from 
November 1977 to July 1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a rating decision in September 1997, the RO denied service 
connection for hypertension and tinnitus.  After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision.

In February 2003, the veteran applied to reopen the claims of 
service connection for hypertension and tinnitus.  Where 
service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  And the Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is not controlling.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has 
styled the issue to reflect that finality had attached to the 
previous rating decision.


FINDINGS OF FACT

1. In a September 1997 rating decision, the RO denied the 
claim of service connection for hypertension; after the 
veteran was notified of the rating decision and of his 
appellate rights, he did not appeal the adverse 
determination.



2. The additional evidence presented since the rating 
decision in September 1997 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for hypertension and does not raise a 
reasonable possibility of substantiating the claim.

3. In a September 1997 rating decision, the RO denied the 
claim of service connection for tinnitus; after the veteran 
was notified of the rating decision and of his appellate 
rights, he did not appeal the adverse determination.

4. As no additional evidence has been presented since the 
rating decision in September 1997 on tinnitus, there is 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision in September 1997, denying service 
connection for hypertension, became final; the additional 
evidence presented since the rating decision is not new and 
material, and the claim of service connection for 
hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006). 

2. The rating decision in September 1997, denying service 
connection for tinnitus, became final; as no additional 
evidence has been presented the claim of service connection 
for tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim, and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2003.  In the notice, the veteran was informed that 
in order to reopen the claims of service connection, he must 
submit new and material evidence, and the notice included the 
type of evidence necessary to establish the underlying claim 
of service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence and evidence to establish the underlying 
claim). 

To the extent that the degree of disability assignable was 
not provided as claims are denied no disability rating will 
be assigned.  Accordingly, there can be no possibility of 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no other records to obtain, the Board concludes that 
requirements of the duty to assist have been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

In the rating decision of September 1997, the RO denied the 
claims of service connection for hypertension and tinnitus 
because the disabilities were not shown and there was no 
nexus between the conditions and service.  The evidence 
considered by the RO consisted of the service medical records 
that contained no complaint, finding, or history of either 
hypertension or tinnitus.  The records due show that in June 
1978 the veteran complained of dizziness, which was not 
associated with either hypertension or tinnitus. 

After service, there was no medical evidence of either 
hypertension or tinnitus. 

Current Claims to Reopen 

In February 2003, the current claims to reopen were received 
at the RO. 

In the prior denial of the claims in September 1997, the RO 
found that the veteran did not present evidence of current 
hypertension or tinnitus and there was no nexus between the 
conditions and service.  Accordingly, for evidence to be new 
and material in this matter, it would have to tend to show 
that hypertension and tinnitus are currently shown and that 
hypertension and tinnitus are linked to an in-service injury 
or disease.    

The additional evidence since the rating decision of 
September 1997 consists of private medical records from 1996 
to 2003.  The records disclose that hypertension was 
diagnosed in September 1997.  There is no documentation of 
tinnitus. 

While this evidence is new as to hypertension, it is not 
material as it does not address the unestablished fact 
necessary to substantiate the claim, that is, medical 
evidence of hypertension and a nexus to service.  As the 
additional evidence does not etiologically relate 
hypertension to service, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Moreover, as a layman, the veteran lacks competence to give a 
medical opinion as to the etiology of hypertension.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  And lay statements, 
alone, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

As there is no additional evidence presented on tinnitus, 
there is no evidence that raises a reasonable possibility of 
substantiating the claim.

Accordingly, the additional evidence received is not new and 
material and the claims of service connection for 
hypertension and tinnitus are not reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claims, the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

                                                                          
(The Order follows on the next page.)





ORDER

As new and material evidence has not presented, the claim of 
service connection for hypertension is not reopened, and the 
appeal is denied.  

As new and material evidence has not presented, the claim of 
service connection for tinnitus is not reopened, and the 
appeal is denied. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


